CHRISTIAN, Judge.
The offense is murder; the punishment, confinement in the penitentiary for four years.
The record is before us without a statement *773of facts or bills of exception. No question is presented for review.
The verdict of tlie jury assessed tlie punishment at four years’ confinement in the penitentiary. The judgment of the court recites that appellant is condemned to confinement in the x>enitentiary for three years. The sentence is in proper form; it being recited therein that appellant is condemned to confinement for not less than two nor more than four years. The judgment is reformed in order that it may follow the verdict of the jury to show that appellant is condemned to confinement in the penitentiary for four years.
As reformed, the judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.